DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 10/21/2021.  Claims 1 – 20 are pending in the present application.
	Applicant’s arguments are considered but are not persuasive.
	This action is made final.

Response to Arguments
03.	Applicant argues that not all claimed limitations are disclosed by the prior art references Ruuth and Sonawane.  More specifically, Applicant argues that Ruuth is does not disclose shifting a query from a primary database to a secondary database or that the per-table result lag is the basis for determining to shift the query.  The main argument presented by Applicant is that Ruuth is limited to a hot standby system whereby transactions are run concurrently on both databases, which allows for concurrency.  Examiner respectfully agrees.  However, Sonawane has been relied upon to teach these claim limitations.  Sonawane teaches a method of offloading queries from a primary database to a secondary database.  The basis for determining if a query can be offloaded from the primary database to the secondary database is based on if the 
	
Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 10, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruuth et al. (US PGPub 2003/0225760), hereinafter “Ruuth”, in view of Sonawane et al. (US PGPub 2019/0392067), hereinafter “Sonawane”.
	Consider claim 1, Ruuth discloses a computer system comprising:
	one or more processors; a primary database system implemented by the one or more processors; and a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system (paragraphs [0003], [0009], a primary database is implemented and a hot standby database is additionally implemented, which can be used to provide query processing in the event that the primary database is incapable or has performance issues).
	However, Ruuth does not disclose that the queries are shifted, but rather are performed simultaneously on the two database systems.
	In the same field of endeavor, Sonawane discloses a system comprising:
	determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system (paragraphs [0029], [0032], a determination is made that a query can be offloaded from a primary database to a standby database);
	selectively instruct the client application to direct the secondary database system to execute the query based on a calculated per-table result lag (paragraphs [0016], [0063], the lag time of the query operations on database tables is obtained in order to 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offloading on queries from a primary database to a secondary database based on lag time for the purpose of allowing query operations to be performed faster by utilizing the secondary database.
	Consider claim 4, and as applied to claim 1 above, Sonawane discloses a system comprising:
	determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system (paragraphs [0031], [0041], a hint is provided with the request to determine that the query can be offloaded).
	and Ruuth discloses a system comprising:
	determine that the query does not involve writing data (paragraphs [0003], [0045], the query comprises only read operations).
	Consider claim 5, and as applied to claim 1 above, Ruuth discloses a system comprising:
	provide the identity of the second database system to the client application (paragraphs [0003], [0049], the second database is identified).
	Consider claim 10, Ruuth discloses a computer-implemented method in a computer system comprising a primary database system and a secondary database system, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary 
	receiving by the primary database system a query request from a client application in advance of receiving a query (paragraph [0043], a query request is obtained from a client application);
	determining that execution of the query does not in involve writing data (paragraphs [0003], [0045], the query comprises only read operations).
	However, Ruuth does not disclose that the queries are shifted, but rather are performed simultaneously on the two database systems.
	In the same field of endeavor, Sonawane discloses a method comprising:
	determining by the primary database system to instruct the client appl8ication to route the query to the secondary database (paragraphs [0029], [0032], a determination is made that a query can be offloaded from a primary database to a standby database);
	selectively instructing, by the primary database system, the client application to route the query to the secondary database system based on a calculated per-table result lag (paragraphs [0016], [0063], the lag time of the query operations on database tables is obtained in order to determine if the query operations should be offloaded from the first database to the second database).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the offloading on queries from 
	Consider claim 13, and as applied to claim 10 above, Ruuth discloses a method comprising:
	providing the identity of the second database system to the client application (paragraphs [0003], [0049], the second database is identified).
	Consider claim 14, and as applied to claim 10 above, Ruuth discloses a method comprising:
	receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation (paragraph [0057], the hot standby mode allows for retrieval of the query).
	Consider claim 18, Ruuth discloses a non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising:
	receiving by the primary database system a query request from a client application in advance of receiving a query (paragraph [0043], a query request is obtained from a client application);
	the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption of the primary database system (paragraphs [0003], [0009], a primary database is implemented and a hot standby database is additionally implemented, which can be used to provide query 
	determining that execution of the query does not in involve writing data (paragraphs [0003], [0045], the query comprises only read operations).
	However, Ruuth does not disclose that the queries are shifted, but rather are performed simultaneously on the two database systems.
	In the same field of endeavor, Sonawane discloses a medium comprising:
	determining by the primary database system to instruct the client appl8ication to route the query to the secondary database (paragraphs [0029], [0032], a determination is made that a query can be offloaded from a primary database to a standby database);
	selectively instructing, by the primary database system, the client application to route the query to the secondary database system based on a calculated per-table result lag (paragraphs [0016], [0063], the lag time of the query operations on database tables is obtained in order to determine if the query operations should be offloaded from the first database to the second database).
	
Allowable Subject Matter
07.	Claims 2, 3, 6 – 9, 11, 12, 15 – 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter

	The primary reason for allowance of claims 2, 3, 11, 12, and 19 in the instant application is because the prior arts of record do not teach or suggest “identify all source tables implicated by the query having a corresponding replica table; and determine the calculated per-table result lag based on a last commit time for each source table and a last replayed transaction commit timestamp for the corresponding replica table.”.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	The primary reason for allowance of claims 6 – 9, 15 – 17, 20 in the instant application is because the prior arts of record do not teach or suggest “retrieve, responsive to receipt of the query from the client application, a replication delay parameter from the query, the replication delay parameter indicating the maximum acceptable replication delay for data responsive to the query, calculate the per-table result lag for data responsive to the query, compare the per-table result lag with the replication delay parameter, provide the data responsive to query to the client application when the per-table result lag does not exceed the replication delay parameter.”.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
09.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 08, 2022